Citation Nr: 1009911	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a restoration of a 40 percent rating for 
L5 contusion with degenerative disc disease (DDD) at L5-S1 
and chronic low back pain, to include the propriety of the 
reduction.

2.  Entitlement to a higher rating for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 
with 5 months, 19 days prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2006 from the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reduced a 
disability rating for L5 contusion with degenerative disc 
disease (DDD) at L5-S1 and chronic low back pain from 40 
percent disabling to 10 percent disabling, effective December 
1, 2006.

During the pendency of the appeal, the RO in an August 2009 
rating, increased the evaluation of the above mentioned 
lumbar spine disorder from 10 percent to 20 percent, 
effective June 2, 2009.  Notice was sent the same month.  The 
Veteran has filed a Notice of Disagreement (NOD), in 
September 2009 with both the 20 percent rating assigned and 
the effective date of the increase.  To date, no statement of 
the case (SOC) addressing this matter has been issued by the 
RO.  With regard to the Veteran's disagreement with the June 
2, 2009 effective date assigned for the increased rating, the 
Board notes that this matter is rendered moot by the decision 
herein.  Disagreement with the increased rating, however, 
remains active, as the Veteran is presumed to be seeking the 
highest rating allowable.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The Veteran has filed an NOD with regard to the 
issue of entitlement to an increased rating for the lumbar 
spine disorder, and the issuance of an SOC is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  By a March 2003 rating decision, the RO granted service- 
connection for L5 contusion with degenerative disc disease 
DDD at L5-S1 and chronic low back pain, with an initial 10 
percent rating effective June 4, 2002, and in an April 2004 
rating, increased the rating to 40 percent, effective January 
12, 2004.

2.  Following an April 2006 VA examination, the RO proposed 
to reduce the rating for the service-connected lumbar spine 
disability from 40 percent to 10 percent.

3.  By a letter dated in June 2006, the RO notified the 
Veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 40 percent 
evaluation.

4.  By a rating decision dated in September 6, 2006 the RO 
implemented a reduction to 10 percent, effective December 1, 
2006.  Notice of the reduction was mailed to the Veteran that 
same month.

5.  A comparison of the medical evidence upon which a 40 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects no 
improvement in the service-connected lumbar spine disability.


CONCLUSION OF LAW

The rating for L5 contusion with DDD at L5-S1 and chronic low 
back pain, was not properly reduced, and the criteria for 
restoration of a 40 percent evaluation for the disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic 
Codes 5299-5283, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  With 
respect to the reduction issue, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

In this case the Veteran is challenging a September 2006 
rating decision which reduced the rating for his service-
connected L5 contusion with degenerative disc disease (DDD) 
at L5-S1 and chronic low back pain, from 40 percent to 10 
percent.  He alleges that he is entitled to a restoration of 
the 40 percent rating formerly in effect for his lumbar spine 
disability.

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  The RO sent the Veteran a letter in June 2006 
advising him of the proposed reduction for the service- 
connected lumbar spine disorder from 40 percent to 10 
percent, and included a copy of the rating for the proposed 
reduction.  The letter informed the Veteran that he could 
submit additional evidence to show that the compensation 
payments should be continued at the then-current levels, and 
that if no additional evidence was received within 60 days, 
his disability evaluation would be reduced.  Furthermore, the 
appellant was advised of his right to request a personal 
hearing "to present evidence or argument on any important 
point in your claim."  The Veteran neither requested a 
hearing nor submitted any evidence within the allotted 
timeframe.  Thereafter, more than 60 days later, the RO in a 
September 2006 rating effectuated the reduction.  The proper 
procedure was followed for effectuating a reduction in this 
matter.

Propriety of reduction/Entitlement to Restoration

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992). The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction. 38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations. In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 40 percent evaluation was 
granted in April 2004, effective January 12, 2004, and 
reduced to 10 percent in September 2006, effective December 
1, 2006, it had not been in effect for the requisite period 
of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are not directly applicable in this instance.

The Veteran's service-connected lumbar spine disability has 
been rated under Diagnostic Codes 5010 (traumatic arthritis) 
and 5243 (intervertebral disc syndrome).  The pertinent 
criteria to be considered when determining whether the rating 
for his disorder was properly reduced are discussed below.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

Disorders of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  With unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is warranted.  
With forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent evaluation is warranted.  A 20 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or with a vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

Under the currently effective criteria, VA is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code. 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment. Note 
2.

By way of history, the Veteran was treated in service for 
recurrent complaints of back pain, with a history of having 
fallen off a 2 and a half ton truck in November 1980, with 
re-injury in February 1981 after slipping off a ladder.  
Subsequent treatment records reflect persistent back 
complaints assessed as chronic mechanical back pain treated 
during service.  

Post service, he continued with back complaints, with records 
from 2000 to 2002 showing treatment for persistent back pain, 
which appears to have been aggravated following a March 2000 
motor vehicle accident, with pain that radiated across the 
low back, and the ilolumbar area but not into the legs and 
limited motion.  His treatment included physical therapy and 
medication in 2000, and facet joint injections in July 2002.   

A September 2002 VA examination gave an opinion that his 
current back complaints diagnosed as chronic low back pain 
secondary to L5 contusion with degenerative disc disease at 
L5-S1 were as likely as not related to his inservice injury.  
The history of his back pain was of worsening back pain 
situated across the back and radiating across his back to the 
bilateral gluteal areas, but no further.  He was noted to 
have pain on lifting and jogging, but could walk a half mile. 
He was noted to have tried epidural injections twice and took 
Percocet and Rilafon when needed.  Examination revealed range 
of motion was painless and was 90 degrees flexion, 20 degrees 
extension, 30 degrees right lateral flexion, 40 degrees left 
lateral flexion and 85 degrees lateral rotation on either 
side.  There was no instability or additional loss of motion 
on repeated testing.  

An October 2002 neurological examination done by a private 
examiner for VA purposes was noted to yield an impression of 
back pain on and off going into the buttocks since his injury 
in service when he fell off a truck.  The neurologist found 
no neurological abnormalities on neurological examination.  A 
February 2003 addendum by a VA examiner after reviewing the 
other examination results concluded that the Veteran's fall 
from his truck during the service is related to his current 
chronic back pain.

Based on the above findings, the RO granted service 
connection for L5 contusion with degenerative disc disease 
(DDD) at L5-S1 and assigned an initial 10 percent rating in a 
March 2003 rating decision.  The Veteran then submitted a 
claim for an increased rating for the lumbar spine on January 
12, 2004 and the RO granted a 40 percent rating for the 
lumbar spine disorder in an April 2004 rating decision, with 
the effective date for the increase granted the date of the 
claim.

The evidence that was considered at the time the RO granted 
the 40 percent rating includes treatment records from 2003 in 
which the Veteran had ongoing problems with back pain and 
underwent epidural steroid injections in May 2003 and June 
2003 for lumbar DDD, intermittent lumbar radiculopathy and 
lumbar facet syndrome, with symptoms including pain across 
the low back radiating down into the thighs and aggravated by 
bending and lifting.  In October 2003 a doctor in a letter 
noted that the Veteran was told that findings from a bone 
scan were not significant enough to be causing ongoing 
debilitating low back pain radiating across the back into the 
iliolumbar area bilaterally.  The Veteran's pain was reported 
as severe, 9/10 towards the end of the day and on walking and 
standing.  The impression was axial back pain consistent with 
DDD and spondylitic changes ad L4-5.  A November 2003 
discogram done at multiple disc levels was interpreted as 
showing the L5-S1 disc was the major cause of approximately 
90-95 percent of his discomfort.  In December 2003 the 
Veteran was granted Family and Medical Leave Act (FMLA) from 
work for a serious health condition for 2-3 months.  

In January 2004 the Veteran underwent surgery for painful 
internal disc disruption at L5-S1.  The procedure included 
degenerative intervertebral disc L5-S1 surgery, anterior 
interbody fusion of L5-S1 insertion of prosthetic 
intervertebral spacer L5-S1 interspace and aspiration for 
enhancement of interbody fusion.  The surgery was for a 
continued chronic discogenic low back pain that worsened over 
time.  The pain had not improved with non operative treatment 
including injection therapy, physical therapy or medications.  
The Board notes that the Veteran filed his January 2004 
increased rating claim a few weeks prior to undergoing this 
procedure.

A few weeks after surgery, the Veteran underwent a VA 
examination in February 2004, and the spinal surgery was 
noted to have been recently done.  He was said to have had 
complaints of pain progressively worsening and thus decided 
to have the surgery.  He had low back pain radiating to the 
right lower extremity, with weakness, stiffness and numbness 
in the back at L5-S1.  He also reported numbness and weakness 
of the right lower extremity. He was noted to describe the 
pain as stabbing, intermittent, and depending on the activity 
was at 5/10 on baseline and 10/10 when it was worse, which he 
described as incapacitating.  Precipitating factors were 
lifting more than 20 pounds, bending or climbing.  Rest, ice 
and medication alleviated it.  He walked unaided and could 
walk up to 15-20 minutes or up to a half mile.   He denied 
any associated bowel or bladder dysfunction, but did complain 
of erect dysfunction for 4-5 years, (for which service 
connection was separately granted in a June 2004 rating 
decision.)  He was noted to work in production/sanitation and 
could work with pain and discomfort, especially with 
sanitation work which he did no the weekend.  He did no 
recreational activities and driving was limited to short 
distances.  Activities of daily living were not affected.  

Examination revealed severely limited motion, with forward 
flexion only 20 degrees, extension was 5 degrees and no 
additional movement was possible after pain.  There was no 
posture abnormality and neurological and sensory examination 
was normal to pinprick and vibration, including the sacral 
segment.  Motor examination revealed no atrophy and strength 
was 5/5 with good tone.  Reflexes were 3+ and deep tendon 
reflexes were bilateral with ankle jerk.  He had positive 
straight leg raise at 30 degrees on the right and 40 degrees 
on the left.  X-ray showed overall stable appearance of the 
bodies.  The L5-S1 disc was enlarged.  The diagnosis was 
degenerative joint disease (DJD) and DDD of L5-S1, status 
post injection and spinal fusion of January 2004.  The 
findings from this examination, particularly the severe 
restricted motion shown, were the basis for the 40 percent 
grant assigned by the RO in the March 2003 rating decision.

Among the evidence before the RO prior to its September 2006 
decision to reduce the rating for the lumbar spine disorder 
to 10 percent disabling included private records from 2005 
showing continued treatment for persistent lumbar spine 
complaints.  An April 2005 report noted his history of 
surgery in January 2004 with spinal hardware fusion, and that 
initially he did well post surgery with virtually no pain for 
several months until he went back to work, and the pain 
started again.  The pain was less than postoperatively, but 
he still missed work.  The pain over the left paralumbar area 
was without referred or radicular patterns.  He also denied 
radicular patterns pre-surgery, as he stated that the pain 
was across the back and going into the buttock at most with 
no leg pain or symptoms.  He indicated that his pain was 
exacerbated with certain activities, with work usually 
providing that response.  He denied bowel or bladder 
involvement or radicular symptoms.  Examination was 
significant for tenderness to palpation in the paravertebral 
gutter from the lumbar to lower thoracic areas and a lot of 
myofascial swelling and hypertrophy.  He had scars on the 
left causing a lot of pain, with exacerbation by certain 
ranges of motion.  The impression was that the Veteran was 
suffering from mechanical low back pain as a post laminectomy 
pain syndrome with hardware fusion.  

In June 2005 the Veteran reported to the treating doctor that 
he did not feel much improvement and described intermittent 
back pain increased with certain positions and activities 
such as forward flexion.  He denied any radiation of pain in 
the lower extremities and denied numbness, tingling or 
weakness.  On examination he was again tender to palpation 
over the left lumbar area.  Straight leg raise was negative 
bilaterally.  Plans included further treatment including left 
sided facet blocks.  He underwent nerve blocks and facet 
joint block injections for the lumbar spine pathology in 
June, July and August 2005.  A September 2005 note revealed 
that on his last appointment in August 2005 he received the 
above mentioned injections with only mildly decreased pain 
for very short times.  He still complained of severe pain in 
the bilateral low back regions, left worse than right, with 
occasional referred pain into the buttocks but never into the 
lower extremities.  Further treatment options including radio 
frequency lesioning and sustained release narcotics were 
discussed.

In October 2005 the Veteran underwent radio frequency 
lesioning of the medial nerve branch innervation of facet 
joints L4-5 and L5-S1 and of the nerve branches of S1 and S2 
on the left.  The indications for this were chronic low back 
pain secondary to post laminectomy syndrome.  A November 2005 
follow-up noted the history of the radio frequency treatment 
the prior month and nerve block injections, and reported that 
he received mild improvement with the facet joint blocks, but 
the radio frequency lesioning did not improve pain even 
slightly.  He stated that the new pain medication he was 
taking, Oxycontin, took the edge off the pain, but he still 
needed Endocet for break through pain.  He continued with low 
back pain, left greater than right, with referred pain into 
the hips and buttocks.  He also had occasional referred pain 
into the posterior aspect of the left lower extremity.  Plans 
included increasing his dosage of Oxycontin and continue 
Lidoderm patches and epidural steroid injections.  A December 
2005 record was noted to give a history of the Veteran having 
been in the emergency room 2 days ago and given a shot of 
Demerol for back pain.  Examination was positive for 
tenderness in the left upper lumbar area.  

Treatment records from early 2006 reveal that he continued 
with the epidural injections and left facet nerve block 
injections for low back pain in January 2006 and February 
2006.  Also in January 2006, he requested Family and Medical 
Leave Act (FMLA) papers be filled out and faxed to his doctor 
because he wanted to be excused from jury duty because he 
can't sit for long periods.  He had chronic back problems 
that would preclude serving on duty.  Also in February 2006 
he had been prescribed Percocet and increased Tylenol but 
could not tolerate the pills.  Also in February 2006 he was 
noted to have been out of work for being unable to bend or 
left and was in a lot of pain.  An undated note from his 
doctor indicated that the Veteran's temporary disability from 
work should start on February 27, 2006 and end on March 12, 
2006.  A March 20, 2006 note reflected that he needed to be 
out of work another week.  A March 31, 2006 note indicated 
that he was to return to work on April 3, 2006.  However an 
entry from April 19, 2006 indicated that the Veteran was out 
of work from April 12, 2006 to April 20, 2006 with back 
trouble indicated as the reason.  Another record indicated 
that he took off work on April 21, 2006 due to back pain.  

In April 2006 the Veteran underwent a VA examination, the 
findings of which were used to support the reduction of the 
Veteran's lumbar spine disorder from 40 percent to 10 percent 
disabling in September 2006.  This examination was partially 
done by a physical therapist and partially done by a 
physician.  The examination included review of the claims 
file and his history of initial treatment including 
injections and medications were noted.  His review of systems 
was noted to include the Veteran to answer "Never" to all 
genitourinary (including erectile dysfunction) and bowel 
complaints (which is contrary to the history given in the 
February 2004 VA examination which was positive for erectile 
dysfunction).  He also answered "Never" to all neurological 
complaints, which included leg or foot weakness, numbness or 
paresthesias (which is contrary to some of the findings and 
complaints of lower extremity numbness in the earlier 
records).  On examination his active ranges of motion 
included 84 degrees of flexion, 21 degrees of extension, 24 
degrees of right lateral flexion, 23 degrees of left lateral 
flexion, 40 degrees right rotation and left rotation to 45 
degrees.  He was deemed capable of picking up 30 to 40 pounds 
from the floor to waist height without significant changes in 
range of motion.  He reported increased pain in the low back 
with repetition of flexion and extension to 8/10.  He also 
reported that prolonged posture or positional situations such 
as riding in a car for a prolonged time also increased 
symptoms.  The increased pain was said not to have clinical 
impact on the range of motion.  The assessment made by the 
physical therapist was that the Veteran had mild impairments 
in his lumbar spine with greatest deficits with rotation to 
the right and left.  His decreased range of motion would have 
mild to moderate impact on functional and ambulatory 
mobility.  

The portion of the VA examination that was apparently signed 
by a physician noted the Veteran had fatigue and decreased 
motion described as mild, with moderate stiffness.  There was 
no weakness and moderate spasm.  His pain was located in the 
lower back area of moderate severity, and was daily and 
sharp, with no radiation.  Examination revealed normal 
posture, and head position.  His gait was normal and there 
was no abnormal spinal curvature or ankylosis.  His muscle 
had no spasm or atrophy.  He had no guarding or pain with 
motion, tenderness or weakness of the cervical or thoracic 
spine.  Examination of the lumbar spine sacrospinalis 
revealed moderate spasm and pain on motion on the left.  The 
right side showed moderate pain with motion, and mild 
tenderness and weakness.  Motor examination revealed that he 
was 5/5 throughout both lower extremities with the exception 
of hip extension which was 4/5.  Sensory examination was 2 
throughout the upper and lower extremities for vibration, 
pinprick, light touch, position sense, and location of 
abnormal sensation.  Reflexes were 2+ throughout.  The 
diagnosis was traumatic arthritis, back surgery of the Lower 
L5-S1 area in 2004.  There were no significant effects on 
occupational activities, moderate effects on exercise and 
sports, mild effects on shopping, dressing and travel and no 
effects on grooming or toileting.  He was noted to work full 
time now and had a history indicative of having missed work 
last year due to back pain.  

The Board notes that this examination upon which the 
reduction was based included a notation at some point 
indicating that this examination was not for intervertebral 
disc syndrome, and that the examination failed to discuss 
incapacitating episodes.  

Subsequent to this examination, the Veteran underwent more 
spine facet injections and S1 joint injections in May 2006 
for chronic low back pain due to DJD and to try to decrease 
pain and improve overall functional status.  VA records also 
reflect that he was seen in June 2006 by primary care, which 
noted that he was followed by a private doctor for pain 
management.  He was noted to take Endocet and Oxycodone and 
was described as having chronic back pain necessitating 
narcotic management.  

A July 2006 letter from his private physician stated that the 
Veteran had a lumbar fusion of L5-S1 in January 2004.  He 
initially improved but even when released to return to work, 
had restrictions on lifting more than 20 pounds, with no 
repetitive bending, lifting or twisting.  He was noted to 
have been out of work for flare-ups from June to July 2004 
and in November 2004.  He was noted to have further treatment 
including pain management and injections in early 2004.  He 
was noted to have been out of work from June 14, 2005 to June 
21, 2005, and underwent further facet joint injections and 
radio frequency ablation of the nerves of the back and 
follow-up with epidural steroids.  This doctor opined that 
despite a surgical procedure and multiple interventions by 
pain management, that the Veteran easily misses one out of 
every 4-5 weeks from his job.  The doctor expressed 
disagreement that the Veteran only fits in a 10 percent 
disability rating criteria.  

Another July 2006 private treatment record noted that the 
Veteran's VA disability benefits were going to be reduced 
because the VA was under the impression that the Veteran's 
back was better, but the Veteran was not getting any better.  

The Veteran is noted to have submitted documents showing he 
was granted FMLA benefits for intermittent periods of time 
throughout 2005 and 2006 due to serious health condition.  

The evidence submitted after the RO's September 2006 
reduction of the Veteran's low back disability from 40 
percent to 10 percent disabling reflects continued treatment 
for low back pain.  The records include evidence of worsening 
of back pain in September 2008 after reinjuring his back in a 
fall, and he had intense low back pain radiating down the 
posterior thigh of his right lower extremity.  

Also subsequent to the September 2006 reduction, the Veteran 
underwent another VA examination in June 2009, which showed 
continued low back pain and limited mobility, fatigue and 
difficulty with activities of daily living.  Treatment 
included Percocet as needed.  The pain was moderate and 
constant throbbing with frequent stabbing.  He had burning 
radiation into the bilateral buttocks and both lower 
extremities.  Examination revealed no postural abnormalities 
or abnormal spinal curvature.  He did have guarding, pain on 
motion, tenderness, and weakness, left greater than right on 
examination of his thoracic sacrospinalis.  Such symptoms 
were responsible for an abnormal gait.  His motor examination 
was 4/5 throughout both lower extremities, suggesting less 
than full motor strength.  Sensory was 2/2 throughout the 
lower extremities and reflexes were 2+ throughout.  His range 
of motion was tested 3 times for each motion and for flexion 
he had 40, 45, and 45 degrees, and extension, lateral flexion 
in both directions and rotation in both directions were all 
10 degrees all 3 times.  There were said to be no 
incapacitating episodes.  The effects of the back symptoms 
were described as decreased mobility and problems with 
lifting and carrying.  

An August 2009 letter from the same physician expressed who 
had written the July 2006 letter, now expressed disagreement 
with the VA's findings that the Veteran's lumbar spine 
condition is only 20 percent disabling.  The letter again 
recited the Veteran's surgical history of lumbar fusion of 
L5-S1 in January 2004, and subsequent work restrictions and 
treatment with injections and radio frequency ablation, as 
she had done in July 2006.  Continued treatment with pain 
medication was noted.  The physician noted that despite the 
surgical treatments and multiple interventions by pain 
management that the Veteran easily missed one out of 4-5 
weeks from his job.  

Based on a review of the evidence, the Board finds that the 
RO's September 2009 reduction of the Veteran's lumbar spine 
disorder to 10 percent disabling was not proper.  The 
reduction was based on the findings from the April 2006 VA 
examination, which is noted to have not fully examined the 
Veteran's lumbar spine disorder pursuant to the applicable 
criteria for spinal disorders, which includes intervertebral 
disc syndrome in this matter.  Specifically the examination 
neglected to address the incapacitating episodes which must 
be considered under Diagnostic Code 5243, as well as the 
applicable orthopedic and neurologic manifestations which 
were addressed in this examination.  

While the April 2006 VA examination showed orthopedic 
findings that did not reflect more than a 10 percent rating 
was warranted as contemplated by the General Rating Formula, 
and there were no neurological findings shown, the Board 
finds that the medical evidence that was recorded both 
shortly before and after the April 2006 examination and prior 
to the September 2006 reduction rating, show back symptoms 
that are more severe than those suggested by the examination.  

These records are noted to show intractable back pain which 
was not fully relieved by recurrent injections and radio 
therapy frequency lesioning procedures.  The records also 
show that the pain requires ongoing medication with heavy 
narcotics, which also do not appear to fully relieve the 
pain.  The records also suggested limitation of function due 
to flare-ups, which reflect symptoms limiting function, to 
include motion at a degree more severe than the 10 percent 
rating assigned by the reduced rating contemplates.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Finally these records show evidence suggestive of 
incapacitating episode which was not even addressed by the 
April 2006 VA examination.  While the record does not 
specifically include evidence of prescribed bedrest such as 
is described in the General Formula, it does reflect that the 
Veteran's treating physicians repeatedly submitted documents 
restricting the Veteran from going to work due to his lumbar 
spine condition, including several weeks between February 
2006 and April 2006, where he was found to be disabled from 
work.  Of note, this period of missed work is on and around 
the time of his VA examination upon which the reduction was 
based.  His doctor's letters from July 2006 and August 2009 
both estimate that the Veteran loses approximately one week 
from work per month due to back symptoms.  Such evidence of 
time lost from work more closely resembles incapacitating 
episodes in the amount that would suggest that a 40 percent 
rating is warranted.  See 38 C.F.R. § 4.7.  

In this matter, where the Board must determine whether an 
improvement in a disability has actually occurred, the 
medical evidence, which shows an ongoing lumbar spine 
disability interfering with his ability to work and 
participate in certain activities, fails to show an 
improvement in his ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 
3.344(c).

As the evidence shows that there has actually been no 
improvement in the Veteran's lumbar spine disability since 
the September 2006 rating effectuated the reduction to 10 
percent as of December 1, 2006, the Board finds that 
restoration of the 30 percent rating for this disability is 
warranted.  Brown, supra.


ORDER

Entitlement to restoration of a 40 percent rating for L5 
contusion, with DDD at L5-S1 and chronic low back pain, is 
granted, effective December 1, 2006.


REMAND

As noted above, in a written and signed document dated in 
September 2009, the appellant filed a NOD with regard to a 
August 2009 rating decision granting an increased  20 percent 
rating for the lumbar spine disorder, effective June 2, 2009.  
As such it requires the issuance of a statement of the case 
(SOC).  Manlincon, 12 Vet. App. at 240-41.  Therefore, this 
case must be remanded for a separate statement of the case on 
the issue of entitlement to an increased rating for DDD at 
L5-S1 and chronic low back pain.  

The Board's current decision, which has restored the 40 
percent rating for the lumbar spine disorder effective 
December 1, 2006, (and rendered moot the issue of effective 
date assigned for the 20 percent rating), will also have 
bearing on the August 2009 rating, in that the rating 
assigned is now 40 percent disabling, rather than the 20 
percent rating that was granted in August 2009.  In light of 
this, the Board finds that prior to issuing a SOC in this 
matter, the AOJ should take steps to clarify whether the 
Veteran still wishes to continue his appeal, or whether he 
wishes to withdraw his NOD with the August 2009 decision 
regarding the increased rating issue.  

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The AOJ should contact the Veteran 
and clarify whether he wishes to continue 
his appeal of the August 2009 rating 
decision pertaining to an increased 
rating for his lumbar spine disorder or 
withdraw his NOD.  If he wishes to 
withdraw the appeal, this must be done in 
writing, and the withdrawal must be 
associated with the claims folder.

2.  Thereafter, only if the Veteran has 
not withdrawn his NOD with the August 
2009 rating decision pertaining to an 
increased rating for his lumbar spine 
disorder, the AOJ should issue the 
appellant and his representative a 
statement of the case as to the issue of 
entitlement to an increased rating for L5 
contusion with degenerative disc disease 
(DDD) at L5-S1 and chronic low back pain.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above. The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


